DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments (Remarks, p. 8-10) filed have been fully considered but they are not persuasive.  
Applicant alleges that the cited references (i.e., particularly Luna reference) are silent with respect to the amended claimed limitation “acquire activity-related data during and corresponding with performance of the designated activity in the designated environment (Remarks, pgs. 8 and 9).” After further consideration, the examiner respectfully disagrees with the applicant’s arguments.  For instance, [0020] of Luna suggests “Habitual activity capture unit 152 is configured to acquire data representing physical and/or behavior characteristics associated with or derived from one or more activities. For example, habitual activity capture unit 152 can identify an activity in which user 102 is participating, as well as the characteristics of the activity (e.g., the rate at which the activity is performed, the duration of time over which the activity is performed, the location of the activity, the identities of other people related to the performance of the activity (e.g., the identities of people with which user 102 interacts, such as by phone, email, text, or in any other manner), the time of day, and the like). The sub-activities and characteristics can used to match against authentication data to confirm an activity pattern that match valid, habitual activities.”  The claimed designated environment is equated to one’s desk or cubical as suggested in [0020] of Luna.  The Habitual Activity Capture Unit 152 is part of the Biometric Identifier Generator 150 as shown in Fig. 1A of Luna.  Therefore, [0020] of Luna does correspond with performance of the designated activity in the designated environment. 
Examiner thus respectfully submits that claims 1, 10 and 19 as amended are not patentable over the cited references when taken alone or in combination, and respectfully have the rejections stand.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luna et al., US2014/0085050 A1, and further in view of Fufidio et al., US2002/0067259 A1.
Regarding claim 1, Luna teaches A system for authenticating a user authorised to perform a designated activity in a designated environment (Abstract; an apparatus for using a wearable device (or carried device) having sensors to identify a wearer and/or generate a biometric identifier for security and authentication purposes (e.g., using the generated biometric identifier similar to a passcode).), the system comprising: a wireless digital user authentication device (UAD) (Fig. 1A, par. 0022; wearable device 110a) operable to: wirelessly establish an authenticated access session at an access point within the designated environment for performing the designated activity (par. 0025, 0060; wearable device 110 having sensors 120a in communication (e.g., wirelessly) with computing device 130 (i.e., access point) having an identified gait pattern can be used for authenticating the identity of user 102.); and acquire activity-related data during and corresponding with performance of the designated activity in the designated environment (par. 0020; habitual activity capture unit 152 being part of the biometric identifier generator 150 is configured to acquire data representing physical and/or behavior characteristics associated with or derived from one or more activities such as an activity in which user 102 is participating, as well as the characteristics of the activity (e.g., the rate at which the activity is performed, the duration of time over which the activity is performed, the location of the activity, the identities of other people related to the performance of the activity (e.g., the identities of people with which user 102 interacts, such as by phone, email, text, or in any other manner), the time of day, and the like).); a digital application operatively associated with said wireless digital UAD and operable to: digitally compare said activity-related data with a digital authenticated activity template representative of corresponding activity data previously acquired and thus anticipated during performance of the designated activity within the designated environment (par. 0026; identifier constructor 158 is configured to compare captured data against user-related data deemed valid and authentic (e.g., previously authenticated data that defines or predefines data representing likely matches when compared by the captured data) to determine whether LifeScore 180a identifies positively user 102 for authorization purposes.); and terminate said authenticated access session upon non-compliance of said activity- related data with said digital authenticated activity template within said designated tolerance (par. 0054; a determination is made whether the change in condition (and/or characteristic) is within acceptable ranges of variance. If not, terminates as the identity cannot be authenticated to the level as set.).  
Luna fails to teach the following recited limitation.  In the same field of endeavor, Fufidio teaches automatically evaluate compliance of said activity-related data with said digital authenticated activity template within a designated tolerance (par. 0061; if two individuals were authenticated, then this evaluation is inactivated or the timer value is recalculated based on the time for two individuals to pass through the portal, plus a time representing the average distance between them.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Luna’s teachings with Fufidio’s teachings in order to monitor and control authorized entry to a secure area from a public area (Fufidio, par. 0008).

Regarding claims 2, 11 and 20, Luna and Fufidio teach all the limitations in claims 1, 10 and 19.  Luna further teaches wherein said activity-related data comprises intrinsic behavioural data characteristic of the designated activity within the designated environment, and wherein said digital authenticated activity template comprises a stored behavioural template representative of corresponding intrinsic behavioural data previously acquired and thus anticipated during performance of the designated activity within the designated environment, wherein said authenticated access session is terminated upon acquired intrinsic behavioural data being inconsistent with said previously acquired data (par. 0020).

Regarding claims 3, 12, and 21, Luna and Fufidio teach all the limitations in claims 2, 11 and 20.  Luna further teaches wherein said behavioural data is representative of one or more of a characteristic motion or gesture, physiological signal, posture, or speech pattern of the user during performance of the designated activity within the designated environment (par. 0024). 

Regarding claims 4, 13 and 22, Luna and Fufidio teach all the limitations in claims 1, 10 and 19.  Luna further teaches wherein said activity-related data comprises environmental data characteristic of the designated environment (par. 0024).

Regarding claims 5 and 14, Luna and Fufidio teach all the limitations in claims 4 and 13.  Luna further teaches wherein said environmental data is representative of one or more of a temperature, a pressure, a humidity, an ambient light, or an ambient sound within the designated environment (par. 0024).

Regarding claims 6 and 15, Luna and Fufidio teach all the limitations in claims 4 and 13.  Luna further teaches wherein said environmental data is representative of an ambient radio frequency (RF) signature within the designated environment (par. 0024).

Regarding claims 7, 16 and 24, Luna and Fufidio teach all the limitations in claims 1, 10 and 19.  Luna further teaches wherein said digital authenticated activity template is automatically further updated based on further acquisition of said activity-related data during authenticated performance of the designated activity within the designated environment (par. 0054). 

Regarding claims 8, 18 and 25, Luna and Fufidio teach all the limitations in claims 1, 10 and 19.  Luna further teaches wherein said UAD periodically communicates a positive authentication status to said access point during performance of the designated activity within the designated environment so long as said activity-related data complies with said digital authenticated activity template, and otherwise terminates communication of said positive authentication status to terminate said authenticated access session upon non-compliance of said activity-related data with said digital authenticated activity template within said designated tolerance (par. 0054).

Regarding claim 9, Luna and Fufidio teach all the limitations in claim 1.  Luna further teaches wherein said digital authenticated activity template comprises activity-related data that is specific to a user (par. 0048).

Regarding claim 10, Luna teaches An automated method for authenticating a user authorised to perform a designated activity in a designated environment (Abstract; a method for using a wearable device (or carried device) having sensors to identify a wearer and/or generate a biometric identifier for security and authentication purposes (e.g., using the generated biometric identifier similar to a passcode).), the method comprising: wirelessly establishing an authenticated access session via a wireless digital user authentication device (UAD) at an access point within the designated environment for performing the designated activity (par. 0025, 0060; wearable device 110 having sensors 120a in communication (e.g., wirelessly) with computing device 130 (i.e., access point) having an identified gait pattern can be used for authenticating the identity of user 102.); acquiring, via said UAD, activity-related data during  and corresponding with performance of the designated activity in the designated environment (par. 0020; habitual activity capture unit 152 being part of the biometric identifier generator 150 is configured to acquire data representing physical and/or behavior characteristics associated with or derived from one or more activities such as an activity in which user 102 is participating, as well as the characteristics of the activity (e.g., the rate at which the activity is performed, the duration of time over which the activity is performed, the location of the activity, the identities of other people related to the performance of the activity (e.g., the identities of people with which user 102 interacts, such as by phone, email, text, or in any other manner), the time of day, and the like).); and via a digital application operatively associated with said wireless digital UAD: digitally comparing said activity-related data with a digital activity template representative of corresponding activity data previously acquired and thus anticipated during performance of the designated activity within the designated environment (par. 0026; identifier constructor 158 is configured to compare captured data against user-related data deemed valid and authentic (e.g., previously authenticated data that defines or predefines data representing likely matches when compared by the captured data) to determine whether LifeScore 180a identifies positively user 102 for authorization purposes.);87 1116P-010-USD1and terminating said authenticated access session upon non-compliance of said activity- related data with said digital authenticated activity template within said designated tolerance (par. 0054; a determination is made whether the change in condition (and/or characteristic) is within acceptable ranges of variance. If not, terminates as the identity cannot be authenticated to the level as set.). 
Luna fails to teach the following recited limitation.  In the same field of endeavor, Fufidio teaches automatically evaluating compliance of said activity-related data with said digital authenticated activity template within a designated tolerance (par. 0061; if two individuals were authenticated, then this evaluation is inactivated or the timer value is recalculated based on the time for two individuals to pass through the portal, plus a time representing the average distance between them.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Luna’s teachings with Fufidio’s teachings in order to monitor and control authorized entry to a secure area from a public area (Fufidio, par. 0008).

Regarding claim 17, Luna and Fufidio teach all the limitations in claim 16.  Luna further teaches periodically updating said digital authenticated activity template while said UAD is inactive (par. 0024).

Regarding claim 19, Luna teaches A non-transitory computer-readable medium comprising digital instructions to be implemented by one or more digital processors (Fig. 7, par. 0056; computing platform 700 performs specific operations by processor 704 executing one or more sequences of one or more instructions stored in system memory 706.) to authenticate a user authorised to perform a designated activity in a designated environment (Abstract; a method for using a wearable device (or carried device) having sensors to identify a wearer and/or generate a biometric identifier for security and authentication purposes (e.g., using the generated biometric identifier similar to a passcode).) by: wirelessly establishing an authenticated access session via a wireless digital user authentication device (UAD) at an access point within the designated environment for performing the designated activity (par. 0025, 0060; wearable device 110 having sensors 120a in communication (e.g., wirelessly) with computing device 130 (i.e., access point) having an identified gait pattern can be used for authenticating the identity of user 102.); acquiring, via said UAD, activity-related data during and corresponding with performance of the designated activity in the designated environment (par. 0020; habitual activity capture unit 152 being part of the biometric identifier generator 150 is configured to acquire data representing physical and/or behavior characteristics associated with or derived from one or more activities such as an activity in which user 102 is participating, as well as the characteristics of the activity (e.g., the rate at which the activity is performed, the duration of time over which the activity is performed, the location of the activity, the identities of other people related to the performance of the activity (e.g., the identities of people with which user 102 interacts, such as by phone, email, text, or in any other manner), the time of day, and the like).); and via a digital application operatively associated with said wireless digital UAD: digitally comparing said activity-related data with a digital activity template representative of corresponding activity data previously acquired and thus anticipated during performance of the designated activity within the designated environment (par. 0026; identifier constructor 158 is configured to compare captured data against user-related data deemed valid and authentic (e.g., previously authenticated data that defines or predefines data representing likely matches when compared by the captured data) to determine whether LifeScore 180a identifies positively user 102 for authorization purposes.); and terminating said authenticated access session upon non-compliance of said activity-related data with said digital authenticated activity template within said designated tolerance (par. 0054; a determination is made whether the change in condition (and/or characteristic) is within acceptable ranges of variance. If not, terminates as the identity cannot be authenticated to the level as set.). 
Luna fails to teach the following recited limitation.  In the same field of endeavor, Fufidio teaches automatically evaluating compliance of said activity-related data with said digital authenticated activity template within a designated tolerance (par. 0061; if two individuals were authenticated, then this evaluation is inactivated or the timer value is recalculated based on the time for two individuals to pass through the portal, plus a time representing the average distance between them.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Luna’s teachings with Fufidio’s teachings in order to monitor and control authorized entry to a secure area from a public area (Fufidio, par. 0008).

Regarding claim 23, Luna and Fufidio teach all the limitations in claim 22.  Luna further teaches wherein said ambient RF signature is defined by one or more of a background RF signal, a number of detectable distinct user RF signals, recognisable user RF signal identities, a number of nearby access point RF emitters, recognisable nearby access point RF emitters (par. 0024).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983. The examiner can normally be reached Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649